 

SAVVY BUSINESS SUPPORT, INC.

 

SERIES B STOCK PURCHASE AGREEMENT

 

SECTION 1. SUBSCRIPTION

 

The undersigned purchaser hereby purchases 100 shares of (uncertificated,
book-entry form only) Series B Preferred Stock (“Preferred Shares”) of the above
Corporation, a Nevada corporation from the undersigned seller and seller agrees
to transfer to the purchaser in consideration for the Preferred Shares cash in
the amount of One Thousand Dollars ($1,000).

 

SECTION 2. PAYMENT OF CONSIDERATION

 

The consideration for the Preferred Shares shall be paid to seller at Closing.

 

SECTION 3. REPRESENTATIONS AND WARRANTIES

 

The undersigned represents and warrants that the undersigned is purchasing the
Preferred Shares for investment and not with a view to distribution.

 

SECTION 4. SECURITIES LAWS

 

The undersigned understands that the Preferred Shares have not been registered
under the Securities Act of 1933 in reliance upon an exemption from
registration. The undersigned also understands that the Preferred Shares must be
held indefinitely, unless they are later registered under the Securities Act of
1933 or unless an exemption from registration is otherwise available, and that
the Corporation has no obligation to register the Preferred Shares. The
undersigned agrees that the Preferred Shares will not be offered, sold,
transferred, pledged, or otherwise disposed of without registration under the
Securities Act of 1933 and applicable state securities laws or an opinion of
counsel acceptable to the Corporation that such registration is not required.

 

SECTION 5. SIGNATURES

 

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which taken together shall constitute one and
the same instrument. Telecopied or email (via PDF) signatures shall be deemed to
have the same effect as an original.

 

Seller:   Purchaser:             Brookstone Partners LLC         /s/ Virginia
Sourlis   By: /s/ Stella Lumawag Name: Virginia Sourlis   Name: Stella Lumawag  
  Title: Managing Member         Dated: February 25, 2013      

 

 

 

 